CRAVEN, Circuit Judge
(concurring and dissenting):
I agree with my brothers that the present record fails to establish sufficiently “major federal action.” When the United States insists it is a nonparticipant, it is difficult to prove the contrary. But government is so big that it sometimes occurs that the left hand honestly does not know what the right hand is doing. See Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427 (1971).
Because of circumstances beyond his control, the district judge necessarily accelerated the hearing below. Plaintiffs’ *959right of discovery was abbreviated. Even so, illustratively, they were able to show a state application for $3 million of federal funds for construction of a nearby project, of which the Federal District Highway Engineer had no knowledge.
I would remand to allow further inquiry into the extent of federal involvement in this project. The federal financial contribution ($91,000) to the Smith Plan, which recommends the widening of Sharon Lane and its inclusion in the sixth circumferential route; the federal expenditures ($463,642) for projects at four points of the sixth circumferential; and the likelihood that federal funds will be requested for the construction of portions of the sixth circumferential indicate to me that further discovery might reveal that this project is part of a “major federal action.”